

114 S248 RS: Tribal Labor Sovereignty Act of 2015
U.S. Senate
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 220114th CONGRESS1st SessionS. 248[Report No. 114–140]IN THE SENATE OF THE UNITED STATESJanuary 22, 2015Mr. Moran (for himself, Mr. Hoeven, Mrs. Fischer, Mr. Lankford, Mr. Inhofe, Mr. Thune, Mr. Crapo, Mr. Daines, Mr. Risch, Mr. Rounds, Mr. Gardner, and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsSeptember 10, 2015Reported by Mr. Barrasso, without amendmentA BILLTo clarify the rights of Indians and Indian tribes on Indian lands under the National Labor
			 Relations Act.
	
 1.Short titleThis Act may be cited as the Tribal Labor Sovereignty Act of 2015.
		2.Definition of
 employerSection 2 of the National Labor Relations Act (29 U.S.C. 152) is amended—
 (1)in paragraph (2), by inserting or any enterprise or institution owned and operated by an Indian tribe and located on its Indian lands, after subdivision thereof; and
 (2)by adding at the end the following:
				
 (15)The term Indian tribe means any Indian tribe, band, nation, pueblo, or other organized group or community which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.
 (16)The term Indian means any individual who is a member of an Indian tribe.
 (17)The term Indian lands means—
 (A)all lands within the limits of any Indian reservation;
 (B)any lands title to which is either held in trust by the United States for the benefit of any Indian tribe or individual or held by any Indian tribe or individual subject to restriction by the United States against alienation; and
 (C)any lands in the State of Oklahoma that are within the boundaries of a former reservation (as defined by the Secretary of the Interior) of a federally recognized Indian tribe..September 10, 2015Reported without amendment